     Case 2:19-cv-00833-MMB Document 10 Filed 05/03/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AMERICAN FIRE AND CASUALTY COMPANY                         :   CIVIL ACTION
and THE OHIO CASUALTY INSURANCE
COMPANY,                                               :
                 Plaintiffs                                :   NO. 2:19-cv-00833-MMB

                        v.

NORMANDY DEVELOPMENT, L.P.,                            :
HANSEN PROPERTIES, INC., ALI                           :
MOHAMED ALI and NORMAN F. VENEZIA,                     :
               Defendants                              :

                      STIPULATION OF DISMISSAL OF DEFENDANT
                       NORMAN F. VENEZIA WITHOUT PREJUDICE

        Plaintiffs American Fire and Casualty Company (“American Fire”) and The Ohio

Casualty Insurance Company (“OCAS”), Defendants, Normandy Development, L.P. and Hansen

Properties, Inc,, and Defendant, Norman F. Venezia (“Venezia”), by their respective attorneys,

hereby stipulate as follows:

        1.     Subject to the agreements set forth in paragraphs 2 and 3 below, American

Fire/OCAS’s claims against Venezia in this matter shall be dismissed without prejudice.

        2.     Venezia agrees that he shall be hound by any rulings in this action to the same

extent as if he had remained a party to this action.

        3.     Venezia agrees that he shall be subject to discovery in this action to the same

extent as if he had remained a party to this action.
      Case 2:19-cv-00833-MMB Document 10 Filed 05/03/19 Page 2 of 2




POST & SCHELL, P.C.


BY:
       John 2. Sullivan
       Atty. I.D. No. 32262
       Allison R. Radocha
       Atty. I.D, No. 208097
          , 1 ■»* Penn
                  DA
       Four            Center ~ 113m Floor
       1600 John F. Kennedy Boulevard
       Philadelphia, PA 19103                     Attorneys for Defendant,
       Phone: (215) 587-1000                     ^Norman F. Venezia
       Fax: (215) 587-1444
       E-mail: j sullivan@postschel 1.com
       Attorneys for Plaintiffs,
       American Fire & Casualty Company
       and The Ohio Casualty Insurance
       Company

JOSEPH A. CAPRARA, ESQ.


BY:
       Joseph A. Caprara
       633 W. Germantown Pike
       Suite 103
       Plymouth Meeting, PA 19462
       Phone: 215 616 8600
       Fax: 610 940 1996
       E-mail: jcaprara@capraralaw.com
       Attorneys for Defendants,
       Normandy Development, L.P. and
       Hansen Properties, Inc.




                                             2
